Name: Commission Regulation (EC) No 2199/2001 of 12 November 2001 amending, for the fourth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000
 Type: Regulation
 Subject Matter: air and space transport;  international affairs;  Asia and Oceania;  free movement of capital;  United Nations
 Date Published: nan

 Avis juridique important|32001R2199Commission Regulation (EC) No 2199/2001 of 12 November 2001 amending, for the fourth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000 Official Journal L 295 , 13/11/2001 P. 0016 - 0018Commission Regulation (EC) No 2199/2001of 12 November 2001amending, for the fourth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 467/2001 of 6 March 2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000(1), as last amended by Commission Regulation (EC) No 2062/2001(2), and in particular Article 10(1) second indent thereof,Whereas:(1) Article 10 of Regulation (EC) No 467/2001 empowers the Commission to amend Annex I on the basis of determinations by either the United Nations Security Council or the Taliban Sanctions Committee.(2) Annex I to Regulation (EC) No 467/2001 lays down the list of persons and entities covered by the freeze of funds under that Regulation.(3) On 9 November 2001 the Taliban Sanctions Committee determined to amend the list of persons and entities to whom the freeze of funds shall apply and therefore Annex I should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The following persons and entities shall be added to Annex I of Regulation (EC) No 467/2001:Entities (46)1. Aaran Money Wire Service, Inc., 1806, Riverside Avenue, Second Floor, Minneapolis, Minnesota, USA.2. Al Baraka Exchange L.L.C., PO Box 3313, Deira, Dubai, UAE; PO Box 20066, Dubai, UAE.3. Al-Barakaat, Mogadishu, Somalia; Dubai, UAE.4. Al-Barakaat Bank, Mogadishu, Somalia.5. Al-Barakat Bank of Somalia (BSS) (a.k.a. Barakat Bank of Somalia), Mogadishu, Somalia; Bossasso, Somalia.6. Al-Barakat Finance Group, Dubai, UAE; Mogadishu, Somalia.7. Al-Barakat Financial Holding Co., Dubai, UAE; Mogadishu, Somalia.8. Al-Barakat Global Telecommunications (a.k.a. Barakaat Globetelcompany), PO Box 3313, Dubai, UAE; Mogadishu, Somalia; Hargeysa, Somalia.9. Al-Barakat Group of Companies Somalia Limited (a.k.a. Al-Barakat Financial Company), PO Box 3313, Dubai, UAE; Mogadishu, Somalia.10. Al-Barakat International (a.k.a. Baraco Co.), PO Box 2923, Dubai, UAE.11. Al-Barakat Investments, PO Box 3313, Deira, Dubai, UAE.12. Al-Barakaat Wiring Service, 2940, Pillsbury Avenue, Suite 4, Minneapolis, Minnesota 55408, USA.13. Al Taqwa Trade, Property and Industry Company Limited (f.k.a. Al Taqwa Trade, Property and Industry) (f.k.a. Al Taqwa Trade, Property and Industry Establishment) (f.k.a. Himmat Establishment), c/o Asat Trust Reg., Altenbach 8, FL-9490 Vaduz, Liechtenstein.14. Asat Trust Reg., Altenbach 8, FL-9490 Vaduz, Liechtenstein.15. Bank Al Taqwa Limited (a.k.a. Al Taqwa Bank) (a.k.a. Bank Al Taqwa), PO Box N-4877, Nassau, Bahamas; c/o Arthur D. Hanna & Company, 10, Deveaux Street, Nassau, Bahamas.16. Barrakaat Construction Company, PO Box 3313, Dubai, UAE.17. Barakaat Group of Companies, PO Box 3313, Dubai, UAE; Mogadishu, Somalia.18. Barakaat International, Hallbybacken 15, 70 Spanga, Sweden.19. Barakaat International Foundation, Box 4036, Spanga, Stockholm, Sweden; Rinkebytorget 1, 04, Spanga, Sweden.20. Barrakaat North America, Inc., 925, Washington Street, Dorchester, Massachussets, USA; 2019, Bank Street, Ottawa, Ontario, Canada.21. Barakaat Red Sea Telecommunications, Bossaso, Somalia; Nakhiil, Somalia; Huruuse, Somalia; Raxmo, Somalia; Ticis, Somalia; Kowthar, Somalia; Noobir, Somalia; Bubaarag, Somalia; Gufure, Somalia; Xuuxuule, Somalia; Ala Aamin, Somalia; Guureeye, Somalia; Najax, Somalia; Carafaat, Somalia.22. Barakaat Telecommunications Co. Somalia, Ltd, PO Box 3313, Dubai, UAE.23. Barakat Banks and Remittances, Mogadishu, Somalia; Dubai, UAE.24. Barakaat Boston, 266, Neponset Avenue, Apt. 43, Dorchester, Massachussets 02122-3224, USA.25. Barakat Computer Consulting (BCC), Mogadishu, Somalia.26. Barakat Consulting Group (BCG), Mogadishu, Somalia.27. Barakat Global Telephone Company, Mogadishu, Somalia; Dubai, UAE.28. Barakat Enterprise, 1762, Huy Road, Columbus, Ohio, USA.29. Barakat International Companies (BICO), Mogadishu, Somalia; Dubai, UAE.30. Barakaat International, Inc., 1929, South 5th Street, Suite 205, Minneapolis, Minnesota, USA.31. Barakat Post Express (BPE), Mogadishu, Somalia.32. Barakat Refreshment Company, Mogadishu, Somalia; Dubai, UAE.33. Barakat Telecommunications Company Limited (a.k.a. BTELCO), Bakara Market, Dar Salaam Buildings, Mogadishu, Somalia; Kievitlaan 16, 't Veld, Noord-Holland, Netherlands.34. Barakaat Wire Transfer Company, 4419, South Brandon Street, Seattle, Washington, USA.35. Barako Trading Company, L.L.C., PO Box 3313, Dubai, UAE.36. Baraka Trading Company, PO Box 3313, Dubai, UAE.37. Global Service International, 1929, 5th Street, Suite 204, Minneapolis, Minnesota, USA.38. Heyatul Ulya, Mogadishu, Somalia.39. Nada Management Organisation S.A. (f.k.a. Al Taqwa Management Organisation S.A.), Viale Stefano Franscini 22, CH-6900 Lugano (TI), Switzerland.40. Parka Trading Company, PO Box 3313, Deira, Dubai, UAE.41. Red Sea Barakat Company Limited, Mogadishu, Somalia; Dubai, UAE.42. Somali Internet Company, Mogadishu, Somalia.43. Somali International Relief Organization, 1806, Riverside Avenue, 2nd Floor, Minneapolis, Minnesota, USA.44. Somali Network AB, Hallybybacken 15, 70 Spanga, Sweden.45. Youssef M. Nada, Via Riasc 4, CH-6911 Campione d'Italia I, Switzerland.46. Youssef M. Nada & Co. Gesellschaft m.b.H., Kaertner Ring 2/2/5/22, A-1010 Vienna, Austria.Individuals (16)1. Abdullkadir, Hussein Mahamud, Florence, Italy.2. Aden, Adirisak, Skaftingebacken 8, 16367 Spanga, Sweden, date of birth 1 June 1968.3. Ali, Abbas Abdi, Mogadishu, Somalia.4. Ali, Abdi Abdulaziz, Drabantvagen 21, 17750 Spanga, Sweden, date of birth 1 January 1955.5. Ali, Yusaf Ahmed, Hallbybybacken 15, 70 Spanga, Sweden, date of birth 20 November 1974.6. Aweys, Dahir Ubeidullahi, Via Ciprianon Facchinetti 84, Rome, Italy.7. Aweys, Hassan Dahir (a.k.a. Ali, Sheikh Hassan Dahir Aweys) (a.k.a. Awes, Shaykh Hassan Dahir), date of birth 1935, citizen of Somalia.8. Himmat, Ali Ghaleb, Via Posero 2, CH-6911 Campione d'Italia, Switzerland; date of birth 16 June 1938; place of birth: Damascus, Syria; citizen of Switzerland and Tunisia.9. Huber, Albert Friedrich Armand (a.k.a. Huber, Ahmed), Mettmenstetten, Switzerland, date of birth 1927.10. Hussein, Liban, 925, Washington Street, Dorchester, Massachussets, USA; 2019, Bank Street, Ontario, Ottawa, Canada.11. Jama, Garad (a.k.a. Nor, Garad K.) (a.k.a. Wasrsame, Fartune Ahmed, 2100, Bloomington Avenue, Minneapolis, Minnesota, USA; 1806, Riverside Avenue, 2nd Floor, Minneapolis, Minnesota; date of birth 26 June 1974.12. Jim'ale, Ahmed Nur Ali (a.k.a. Jimale, Ahmed Ali) (a.k.a. Jim'ale, Ahmad Nur Ali) (a.k.a. Jumale, Ahmed Nur) (a.k.a. Jumali, Ahmed Ali), PO Box 3312, Dubai, UAE; Mogadishu, Somalia.13. Kahie, Abdullahi Hussein, Bakara Market, Dar Salaam Buildings, Mogadishu, Somalia.14. Mansour, Mohamed (a.k.a. Al-Mansour, dr. Mohamed), Ob. Heslibachstrasse 20, Kusnacht, Switzerland; Zurich, Switzerland; date of birth 1928, place of birth Egypt or UAE.15. Mansour-Fattouh, Zeinab, Zurich, Switzerland.16. Nada, Youssef (a.k.a. Nada, Youssef M.) (a.k.a. Nada, Youssef Mustafa), Via Arogno 32, 6911 Campione d'Italia, Italy; Via per Arogno 32, CH-6911 Campione d'Italia, Switzerland; Via Riasc 4, CH-6911 Campione d'Italia I, Switzerland; date of birth 17 May 1931 or 17 May 1937; place of birth: Alexandria, Egypt; citizen of Tunisia.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 November 2001.For the CommissionChristopher PattenMember of the Commission(1) OJ L 67, 9.3.2001, p. 1.(2) OJ L 277, 20.10.2001, p. 25.